Citation Nr: 0802751	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of recurrent urinary tract infections currently 
rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's recurrent urinary tract infections are 
infrequent, not requiring hospitalization, intensive 
management or drainage.  There is no indication in a decrease 
in stream or the need for absorbent material.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent 
disabling for recurrent urinary tract infections have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for recurrent urinary tract 
infections.  In a VCAA letter of April 2004 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  She was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf; it also in essence told her 
to provide relevant information which would include that in 
her possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

After a careful review of the evidence of record the Board 
finds that the evidence does not support a compensable 
evaluation.  The Board has also considered whether a staged 
rating is warranted. However, the disability has not 
significantly changed and a uniform evaluation is warranted.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The veteran is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Codes 7501-7512.  Diagnostic Code 7501 (abscess of 
the kidney) states that it will be rated under urinary tract 
infection.  Diagnostic Code 7512 (cystitis, chronic, includes 
interstitial and all etiologies, infectious and non-
infectious) states that it will be rated under voiding 
dysfunction.

For urinary tract infection, poor renal function will be 
rated as renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
A 10 percent evaluation is assignable for long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.

For voiding dysfunction the particular voiding condition is 
to be rated as urine leakage, urinary frequency, or 
obstructed voiding.  For urine leakage (continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) a 20 percent rating is 
assignable for requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent rating is assignable for requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent rating is assignable for requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  Id.  

For urinary frequency a 10 percent rating is assignable for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
is assignable for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assignable for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  Id.  

For obstructed voiding, a 10 percent rating is assignable for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of: 1. Post void residuals greater than 150 cc, 
2. Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec), 3. Recurrent urinary tract infections 
secondary to obstruction, 4. Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is assignable for urinary retention requiring intermittent or 
continuous catheterization, 30 percent rating.  Id.

The veteran's recurrent urinary tract infections are 
currently rated as 0 percent disabling.  The veteran is 
claiming that she is entitled to a higher evaluation.  After 
a careful review of the evidence of record, the Board finds 
that the evidence is against an evaluation in excess of 0 
percent disabling.

VA outpatient treatment records of August 2001 note that the 
veteran had not experienced any urinary tract infections in 
the previous 3 years.  

VA outpatient treatment records of April 2003 note the 
veteran sought treatment for burning and increased frequency 
of urination.  A diagnosis of urinary tract infection was 
provided.  Later that month the veteran was seen for 
complains of burning on urination.  It was noted that the 
veteran was seen frequently in the emergency room with either 
urinary tract or vaginal symptoms.  She was diagnosed with 
probable urinary tract infection.  

In June 2003 the veteran sought treatment for dysuria, 
frequency of urination and chills for two hours.  An 
assessment of rule out urinary tract infection was entered.  

A VA examination report of July 2004 notes that upon review 
of the claim file, the examiner could not find any documented 
positive urine cultures of record.  The veteran reported 
having approximately two to three episodes of urinary tract 
infections per year and that several times these have gotten 
bad enough to require her to go to the emergency room.  She 
noted she had not had an episode since January of 2004.  
Physical examination revealed a soft, nontender abdomen with 
no palpable masses.  The examiner noted that the veteran's 
history of urinary tract infections did not seem to be well 
documented in the record but that she had not had an episode 
for approximately 6 months.  It was noted that this did not 
seem to be a condition that was causing her significant 
problems recently.

The veteran alleges that her urinary tract infections have 
worsened through the years.  In order to warrant a 
compensable evaluation there must be evidence of long term 
therapy requiring 1-2 hospitalizations per year and/or 
requiring intermittent intensive management; continual urine 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day; evidence of 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; or evidence of marked 
obstructive symptomatology with any one or combination of 
post void residuals greater than 150 cc, uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every 2 to 
3 months.  A careful review of the evidence shows that there 
is no basis in which to grant the veteran's request for a 
higher evaluation.  In fact there is only one documented 
urinary tract infection of record in April 2004.  
Furthermore, at the most recent VA examination the veteran 
reported not having experienced any urinary tract infections 
in the previous 6 months.  Significantly, the Board notes 
that the examiner noted that the veteran's condition was one 
that seemed not to be causing her any significant problems 
recently.  

The Board has considered all of the potentially applicable 
diagnostic codes and finds that the veteran's symptomatology 
does not warrant a compensable evaluation under any other 
applicable diagnostic code.

The Board is sympathetic to the veteran's claims of the 
severity of her symptoms when she does experience a urinary 
tract infection.  However, the Board notes that while the 
veteran is competent to report her symptoms, the medical 
findings do not support a higher evaluation.  The Board finds 
that the examination reports and diagnostic tests prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant described severe symptomatology associated with her 
service-connected disability, the Board notes that the same 
is not of record.  Therefore the Board finds that the 
evidence is against a finding for an evaluation in excess of 
0 percent disabling for recurrent urinary tract infections.  
The evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 0 percent disabling 
for recurrent urinary tract infections is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


